Citation Nr: 0802804	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to June 1967 
and from May 1999 to July 1999, and had reserve duty in the 
National Guard for 21 years and four months, ending in 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran perfected a 
timely appeal of these determinations to the Board.  

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The veteran's service includes active duty from June 1965 to 
June 1967, which included combat service, active duty from 
May 1999 to July 1999, and reserve duty in the National Guard 
for 21 years and four months, ending in February 2004.  The 
veteran's National Guard service records indicate a primary 
specialty of aerospace maintenance craftsman.

The veteran's service medical records include a January 2003 
note from a physician who performed a service audiometric 
evaluation.  The examiner opined that the veteran's hearing 
loss may have been in part or in total related to noise 
exposure in his job, but that the fact that the left ear was 
a little worse suggested that rifle fire may have played some 
role, and noted that the veteran was exposed to a lot of 
noise during is military experience over 30 years before.



The veteran was given a VA audiology examination in September 
2004, which noted hearing loss, as well as tinnitus related 
to hearing loss, but did not contain an etiology opinion with 
respect to any hearing loss or tinnitus and the veteran's 
service.

At his RO hearing in May 2005, the veteran testified that he 
was exposed to a lot of noise as a demolition specialist and 
combat engineer during his service in Vietnam, which was 
during his period of active duty from June 1965 to June 1967.  
He also testified that he was exposed to noise in his flight 
line work, for 15 days a year of annual duty, during his more 
than 21 years as a reservist in the Pennsylvania Air National 
Guard.  The veteran further testified that he was also 
employed as a civilian aircraft mechanic from 1991 to 2004, 
but that the noise he was exposed to in his civilian capacity 
was considerably less than when he was assigned flight line 
duty 15 days each year.  During his hearing the veteran 
additionally testified that from 1985 to 1991 he worked as a 
civilian in demolition, but that he was required to wear very 
strict ear protection.

The record thus reflects both in-service and non-service 
noise exposure, a hearing loss condition and secondary 
tinnitus condition, and medical evidence indicating a 
possible link between in-service noise exposure and such 
conditions.  Therefore, the veteran should have been afforded 
a VA medical opinion to determine whether such conditions are 
just as likely as not etiologically related to service.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a VA audiology 
examination in September 2004, but no such etiology 
determination was made.  Accordingly, these matters must be 
remanded for such a determination.

Finally, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The notice must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and explain what 
types of evidence are needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.	The RO should schedule the veteran for 
a VA audiological examination in order 
to determine the nature and etiology of 
any current bilateral hearing loss and 
tinnitus disorders.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion, to the 
extent possible, as to whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
current bilateral hearing loss and 
tinnitus disorders are etiologically 
related to (1) the veteran's period of 
active service from June 1965 to June 
1967, (2) the veteran's period of 
active duty service from May 1999 to 
June 1999, and/or (3) the veteran's 
annual duty, which took place 15 days a 
year, during his 21 years and 4 months 
in the National Guard ending in 
February 2004.  The examiner should 
also consider any noise exposure that 
the veteran may have encountered during 
his civilian employment in demolition 
and as an aircraft mechanic.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  If the examiner is 
unable to render an opinion without 
resorting to speculation, the examiner 
should provide a complete explanation 
of the factors that limit the ability 
to render a non-speculative opinion.  
The report of the examination should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[Continued on next page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


